Citation Nr: 1623684	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  14-03 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for diabetes mellitus type II.  

2.  Entitlement to service connection for diabetes mellitus type II to include exposure to herbicides.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T.S. Willie, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from July 1963 to July 1965.  

This appeal to the Board of Veterans' Appeals (Board) arises from a rating decision of the Detroit, Michigan Regional Office (RO) of the Department of Veterans' Affairs (VA). 

In November 2015, a videoconference hearing was held before the undersigned Veteran's Law Judge.  A transcript of the hearing is of record.

The issue of entitlement to service connection for diabetes mellitus type II is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Service connection for diabetes mellitus type II was last denied in a June 2009 rating decision from which no appeal was taken.  

2. The evidence added to the record with regard to diabetes mellitus type II since the June 2009 rating decision is not cumulative or redundant, does cure a prior evidentiary defect and raises a reasonable possibility of substantiating the claim.





CONCLUSIONS OF LAW

1. The June 2009 rating decision denying service connection for diabetes mellitus type II is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 3.104 (2015).

2. New and material evidence to reopen the claim for service connection for diabetes mellitus type II has been received and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156 (a), 3.159 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (2000).  In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  

The Veteran appeals the denial to reopen the claim for entitlement to service connection for diabetes mellitus type II.  In a June 2009 rating decision, service connection was denied.  The RO found that the evidence failed to show that the disability was incurred in or caused by service.  The Veteran did not appeal that decision or submit new and material evidence within one year.  The decision became final.

After reviewing all of the evidence of record available at the time of the June 2009 rating decision and in light of the evidence received since that decision to include the Veteran's statements that while serving aboard the USS Midway he could see land off the cost of Vietnam and that he and others drank the water from the sea, the Board finds that the new evidence raises a reasonable possibility of substantiating the appellant's claim of entitlement to service connection.  Accordingly, the claim is reopened.


ORDER

New and material evidence has been received; the application to reopen the claim for entitlement to service connection for diabetes mellitus type II is granted to this extent only.



REMAND

Having reopened the claim for entitlement to service connection for diabetes mellitus type II the Board finds that further development is needed.  To that end, 
the Board notes that diabetes mellitus type II is one of the listed disabilities that warrant presumptive service connection if the Veteran had service in the Republic of Vietnam and is presumed to have been exposed to Agent Orange or herbicides therein.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307 , 3.309(a).  The Veteran reported during his November 2015 hearing that while serving aboard the USS Midway he could see land off the coast of Vietnam and that he and others drank the water from the sea.  

In April 2015, the United States Court of Appeals for Veterans Claims held that a fact-based assessment must be made regarding the probability of herbicide spraying even with regards to offshore areas not traditionally considered inland waterways. Gray v. McDonald, 27 Vet.App. 313 (2015).  The Board observes that the Veteran served on the USS Midway and asserts that his ship sailed in the coastal waters of Vietnam.  Given the Court's decision in Gray, further development must be conducted to determine whether any area that the USS Midway was located during the Veteran's service meets the definition of an inland waterway in light of the Department of Veterans Affairs' response to the Gray decision.

Accordingly, the case is REMANDED for the following action:

1. Verify the exact locations of the USS Midway during the period the Veteran served on it while that ship served in the territorial waters of the Republic of Vietnam.

2. After the precise locations of the USS Midway during the period noted above are determined, the AOJ must review those locations in light of the decision in Gray v. McDonald, 27 Vet.App. 313 (2105).  That is, the RO is to specifically address whether the USS Midway ever entered an inland waterway as VA defines that term in light of Gray.

3. Then, readjudicate the claim on appeal.  If the benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


